Citation Nr: 1131637	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-09 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for Meniere's syndrome, to include as secondary to service-connected type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for Meniere's disease will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have tinnitus that is causally or etiologically related to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in active service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by the issuance of a fully compliant notice followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Board acknowledges that complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued.  Specifically, a letter was sent to the Veteran in July 2005, prior to the May 2006 rating decision, which notified him of the evidence necessary to substantiate his claim and of the division of responsibilities in obtaining such evidence.  A letter dated in March 2006 appears to have been mailed to him after the May 2006 rating decision, which included information pertaining to the assignment of disability ratings and effective dates.  The claim was thereafter readjudicated in the February 2008 statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran and his representative have not identified any outstanding records that are pertinent to the claim. 

The Veteran was also afforded a VA examination in July 2007 in connection with his claim for service connection for tinnitus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the July 2007 VA examination and medical opinion obtained in this case are adequate, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The examiner considered the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  In fact, the examiner specifically discussed other possible factors to which his current disorder is attributable.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus.  His service treatment records are negative for any complaints, treatment, or diagnosis of such a disorder.  In fact, his June 1964 separation examination found his ears and drums to be normal, and he denied having a medical history of ear trouble at that time.

Moreover, the evidence of record does not show that the Veteran sought treatment immediately following his separation from service or for many decades thereafter.  In fact, he indicated in his May 2005 VA 21-5126 that his tinnitus began 10 years earlier.  He also told the July 2007 VA examiner that he first noticed the ringing in his ears around 2004.  Therefore, the Board finds that tinnitus did not manifest in service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case between active service and the earliest manifestations of tinnitus, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In addition to the lack of evidence showing that tinnitus manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  The Veteran has argued that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his tinnitus resulted.  The Veteran's service personnel records show that he worked as an aircraft power train repairman from May 1966 to May 1967 while serving in the Republic of Vietnam.  Moreover, he is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).   The evidence of record also shows that the Veteran has been assessed as having tinnitus.  

Nevertheless, the evidence does not relate the Veteran's current tinnitus to his noise exposure in service.  The July 2007 VA examiner commented that the Veteran's recent complaints of tinnitus were likely associated with his diagnosis of Meniere's syndrome.  Entitlement to service connection for Meniere's syndrome will be discussed in the remand below.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Thus, to the extent that the Veteran's tinnitus is part of his Meniere's syndrome, that disorder will be addressed separately. 

Moreover, the July 2007 VA examiner opined that the Veteran's tinnitus is less likely than not related to his military service.  His opinion was based on the remoteness of complaints from service and the Veteran's history of post-service occupational noise exposure without the use of hearing protection.

There is no medical opinion showing otherwise. The Veteran himself believes that his tinnitus was caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  In this case, however, given the passage of time and post-service noise exposure, the question of causation extends beyond an immediately observable cause-and-effect relationship, and as such, the Veteran is not competent to address etiology of his tinnitus.

Moreover, the Veteran has not contended that he has had continuity of symptomatology since service.  Rather, as previously noted, he has indicated that that the disorder did not begin until many decades after service.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

As discussed above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for Meniere's syndrome.  In an April 2008 statement, he contended that his Meniere's disease was secondary to his service-connected type II diabetes mellitus.  The evidence does document him as having Meniere's syndrome, and he is currently service-connected for type II diabetes mellitus type II.  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's Meniere's syndrome.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any Meniere's syndrome that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should opine as to whether it is at least as likely as not that the Veteran's has Meniere's syndrome that is causally or etiologically related to his military service.  The examiner should also indicate whether the disorder was either caused by or permanently aggravated by the Veteran's service-connected type II diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


